DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image input unit,” “a parameter input unit,” “a resolution calculation unit” in claim 1, “a dividing unit” in claim 2, “a selection unit” in claim 3, “a first acceptance unit” in claim 4, “a second acceptance unit” in claim 6, and “an image correction unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kmiecick et al. (US 2010/0091017 A1) in view of Jing et al. (US 2007/0174790 A1).
Regarding claim 1, Kmiecick discloses an image processing apparatus, comprising: an image input unit configured to input an image; (Paragraphs 0027-0028, source image)	a parameter input unit configured to input a parameter for geometrically correcting the inputted image; (Paragraphs 0027-0028, converting the source image into a an orthorectified tile where parameters are used to generate the orthorectified tile where orthorectifying an image is a geometric correction, paragraph 0002)	a resolution calculation unit configured to calculate a resolution of a corrected image obtained in a case of geometrically correcting the inputted image using the inputted parameter (Paragraph 0127, determining the resolution of the orthorectified tile).	Kmiecick does not clearly disclose a display unit configured to display resolution information relating to the calculated resolution in association with the inputted image.
	Jing discloses images having metadata that can include the resolution of the image and a display of the resolution metadata (Figure 2 and paragraph 0027).	Jing’s display of resolution metadata associated with an image would have been recognized by one of ordinary skill in the art to be applicable to the orthorectified tile having a resolution of Kmiecick and the results would have been predictable in providing metadata with an orthorectified tile that includes a resolution and displaying the information. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 16, Kmiecick discloses wherein the image inputted by the image input unit is an image obtained by tilted capturing of a structure, the geometric conversion is a process of converting the image into an image that appears to be captured from a position directly opposite the structure (Paragraphs 0002 and 0007, producing orthorectified images that include buildings that depicts features as seen from above in their exact ground positions after adjusting for camera tilt).
Regarding claims 18 and 19, similar reasoning as discussed in claim 1 is applied.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kmiecick et al. (US 2010/0091017 A1) in view of Jing et al. (US 2007/0174790 A1) and further in view of Otsuka (US 2018/0376157 A1).
Regarding claim 2, Kmiecick in view of Jing discloses all limitations as discussed in claim 1.	Kmiecick in view of Jing does not clearly disclose a dividing unit configured to divide the inputted image into a plurality of partial regions, wherein the resolution calculation unit calculates a resolution for each of the plurality of partial regions, and the display unit displays the resolution information for each of the plurality of partial regions.	Otsuka discloses a high resolution image can be divided into partial images with a standard lower resolution (Paragraph 0029).	Otsuka’s technique of dividing a high resolution image into standard lower resolution partial images would have been recognized by one of ordinary skill in the art to be applicable to the display of resolution information associated with images of Kmiecick in view of Jing and the results would have been predictable in the display of resolution information associated with the resolutions of partial images divided from a high resolution image. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kmiecick et al. (US 2010/0091017 A1) in view of Jing et al. (US 2007/0174790 A1) and further in view of Santi (US 2016/0328591 A1).
Regarding claim 15, Kmiecick in view of Jing discloses all limitations as discussed in claim 1.	Kmiecick further discloses wherein the geometric correction is ortho-correction (Paragraph 0002, orthorectified or geometrically correct images).	Kmiecick in view of Jing does not clearly disclose the parameter comprises a homography matrix.	Santi discloses correcting an image using a homography matrix (Paragraph 0132).	Kmiecick in view of Jing discloses orthorectified images using parameters which differed from the claim by the substitution of a parameter comprising a homography matrix. Santi discloses the substituted homography matrix. As a result, both functions were known in the art to correct an image. Kmiecick in view of Jing’s orthorectification using parameters could have been substituted with a homography matrix of Santi and the results would have been predictable resulting in the conversion of an image into an orthorectified tile using a homography matrix. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kmiecick et al. (US 2010/0091017 A1) in view of Jing et al. (US 2007/0174790 A1) and further in view of Alizadeh et al. (US 2017/0108456 A1).
Regarding claim 17, Kmiecick in view of Jing discloses all limitations as discussed in claim 16.	Kmiecick in view of Jing does not clearly disclose wherein the image inputted by the image input unit is an image obtained by stitching together, into one image, a plurality of images obtained by dividing one structure into a plurality of regions and capturing the respective regions.	Alizadeh discloses stitching together captured images of a structure (Paragraph 0178).	Alizadeh’s technique of stitching together captured images of a structure would have been recognized by one of ordinary skill in the art to be applicable to the orthorectification of images of Kmiecick in view of Jing and the results would have been predictable in the orthorectification of an image stitched together from captured images. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Allowable Subject Matter
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art does not clearly disclose the image processing apparatus according to claim 2, further comprising a selection unit configured to, based on a resolution calculated for each of the plurality of partial regions, select a target range, from among the plurality of partial regions, to be a target of the geometric correction and a resolution of the corrected image corresponding to the target range.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kalkbrenmer et al. (US 2015/0160446 A1) discloses dividing an image into partial images.	Oki (US 2020/0074660 A1) discloses a homography transformation for correcting an image.	Upendran et al. (US 2018/0198976 A1) discloses a tilted image capture device for capturing images of a building.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHI HOANG/Primary Examiner, Art Unit 2613